Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 28, 2022. Claim 16 has been canceled, therefore claims 1-15, 17 and 18 are now currently pending in the present application. This Action is made Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments with respect to claim 1-14 have been considered and the arguments found to be persuasive. Claims 1-14 are now allowed.
Response to Arguments
4.	Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at pages 11 and 12 of the Applicant’s remarks, states the following:
“Lacking of teaching in Faccin about the claimed limitations, "the receiving quality of service (QoS) information comprises receiving quality of service (QoS) information from a first computing device carrying out a session management function,” are consistent with the Office's position that Faccin fails to teach the claimed receiving of the QoS information. See following statements on Page 12 of the Office Action:


Faccin, however, does not particular refer to the following limitation taught by FOT|, in analogous art; receiving quality of service (QoS) information for the second network access via the first network access (see pars. 0036-0036);
 The Office Action does not use FOTI for the claimed limitations, "wherein the receiving quality of service (QoS) information comprises receiving quality of service (QoS) information from a first computing device carrying out a session management function," and FOTI fails to fill the deficiencies of Faccin.”
Regarding point 1), FOTI was used to reject a different limitation, although both limitations recite (QoS), there are different. 
Faccin, at paragraph 52 discloses the use of session management (Specifically, the CN 206 includes a control plane mobility management function (CP-MM) 208 and a control plane session management function (CP-SM) 210). And Faccin at fig. 6, paragraph 95 clearly discloses the exchange of QoS information from the CN (e.g. a first computing device) over the AN to the UE ([0095] After a mobility manager (MM) context is established between the UE 502 and the AN 504, the UE 502 may request establishment of a DN session by transmitting a DN session establishment request to the CN 506 (i.e., to the CP-SM 510). (In another example, the CN may be capable of triggering the establishment of a DN session.) The control plane of the CN 506 defines a QoS policy corresponding to the DN session establishment request from the UE 502, and provides the QoS policy to the AN 504 and the UP-GW 516. The AN 504 maps the 504 as described above, e.g., by identifying a subset of QoS parameters (less than or all of the QoS parameters) within the QoS policy that apply to that AN 504, and applying the QoS policy according to that subset. The CN 506 then transmits a DN establishment response to the UE 502 corresponding to the QoS policy).
Therefore, the argued features are written such that they read upon the cited reference(s).
Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Marcos Batista/
Primary Examiner - Art Unit 2642

March 28, 2022